Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file (FITF) provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
1.	This office action is in response to application 16/428,601 filed on 05/31/2019.  Claims 1 – 17 were originally filed in the application.  Claims 1 – 17 remain pending in the application.
QUAYLE ACTION
2.	This application is in condition for allowance except for the following formal matters: 
Specification Objection
ABSTRACT, line 1, change “may include” to ––includes––.
ABSTRACT, line 3, change “may be disposed” to ––is disposed––.
ABSTRACT, line 3, change “may be larger than” to ––is larger than––.
ABSTRACT, line 4, before “support extension” insert ––at least one––.
ABSTRACT, line 4, change “may extend” to ––extends––.
ABSTRACT, line 6, change “may further include” to ––further includes––.
ABSTRACT, line 8, before “displacement” insert ––a––.

Claim Objections
Claim 1, line 12, after “extension;” insert ––and––.
Claim 1, line 15, before “displacement” insert ––a––.
Claim 4, line 3, before “wires” insert [Symbol font/0x2D][Symbol font/0x2D]one or more[Symbol font/0x2D][Symbol font/0x2D].
Claim 5, line 2, before “bolts” insert [Symbol font/0x2D][Symbol font/0x2D]a plurality of[Symbol font/0x2D][Symbol font/0x2D].
Claim 10, line 7, after “robot;” insert ––and––.
Claim 10, line 17, after “distal end;” insert ––and––.
Claim 10, line 20, before “displacement” insert ––a––.
[Symbol font/0x2D][Symbol font/0x2D]legs[Symbol font/0x2D][Symbol font/0x2D].
Claim 14, line 4, before “charging interface” insert [Symbol font/0x2D][Symbol font/0x2D]the[Symbol font/0x2D][Symbol font/0x2D].
Claim 15, line 1, after “at least one extension” insert [Symbol font/0x2D][Symbol font/0x2D]of the one or more extensions[Symbol font/0x2D][Symbol font/0x2D].
Claim 16, line 8, before “movement” insert [Symbol font/0x2D][Symbol font/0x2D]a[Symbol font/0x2D][Symbol font/0x2D].
Claim 17, line 7, before “second distance” insert [Symbol font/0x2D][Symbol font/0x2D]greater[Symbol font/0x2D][Symbol font/0x2D].
Claim 17, line 8, before “second distance” insert [Symbol font/0x2D][Symbol font/0x2D]greater[Symbol font/0x2D][Symbol font/0x2D].

Appropriate corrections are required.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 1935 C.D. 11, 453 O.G. 213.
A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.

Reasons for Allowance

3.	The following is an examiner's statement of reasons for allowance: 
	Claim 1 – 17 are allowed because the prior or record does not teach or fairly suggest the following subject matter:
A device comprising: a front wall comprising a rigid surface with an opening; a charging interface comprising: a back wall disposed behind the front wall with at least one dimension that is greater than a corresponding dimension of the opening; at least one support extension extending through the opening with a proximal end behind the front wall and connected to the back wall, and a distal end in front of the front wall; at least one magnet disposed about the dial end of the at least one support extension; and one or more electrodes disposed above the distal end of the at least one support extension; and a plurality of springs with a first set of terminating ends connected to the front wall, and an opposite second set of terminating ends connected to the back wall, the plurality of springs providing a displacement of the charging interface about the opening as recited in independent 
Claim 1;
A system comprising: a robot comprising: a battery; a charging port located on a particular side of the robot, and connected to the battery; and a magnet offset from the charging port by a particular distance at the particular side of the robot; and a charging station comprising: a front wall comprising a rigid surface with an opening; a charging interface comprising: a proximal end that is located about a backside of the front wall; a distal end that is located about a front side of the front wall; one or more extensions that extend from the proximal end through the opening to the distal end; a magnet disposed at the distal end; and one or more electrodes offset from the magnet by the particular distance at the distal end; and at least one displacing element connecting to the front wall at one end and the charging interface at another opposite end, the at least one displacing element suspending the charging interface within the opening and providing a displacement of the charging interface within the opening as recited in independent Claim 10;
A method comprising: providing a charging interface that is suspended within an opening of a front wall of a charging station by at least one displacing element, the charging interface comprising a magnet and one or more electrodes; moving a particular side of a robot towards the charging interface, the particular side comprising a charging port and a magnet; connecting the one or more electrodes to the charging port by displacing the charging interface based on a movement of the at least one displacing element and magnetic forces that are created between the magnet of the robot and the magnet of the charging interface in response to said moving bringing the magnet of the robot in proximity of the magnet of the charging interface; and charging a battery of the robot via a connection between the one or more electrodes and the charging port as recited in independent Claim 16.   

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance”.
Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUN J LIN whose telephone number is (571)272-1899.  The examiner can normally be reached on 8:00 AM - 5:30 PM.
Jack Chiang can be reached on 571-272-74837483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or CANADA) or 571-272-1000.
	All responses to this Office Action should be mailed to Commissioner for Patents, P.O. Box 1450, Alexandria, VA 22313-1450 or faxed to 571-273-8300. 

/SUN J LIN/Acting Patent Examiner, 2851/2800